DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed 03/08/2022 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant is thanked for their efforts to more clearly set forth the metes and bounds of the invention, as well as for the Supplemental Remarks filed 03/11/2022, following the interview held with Applicant’s Representative on 03/11/2022 (see attached Interview Summary form).
However, several claim limitations fail to clearly and definitely set forth the metes and bounds of the patent protection sought.  These limitations are discussed in the relevant sections below, along with some examples of language that may be used for clarifying the claimed invention.
Should Applicant encounter difficulties in drafting more clear and concise language to address the noted issues, Applicant is invited to contact the Examiner, prior to filing a reply, to discuss the issues.
Furthermore, regarding the withdrawn claims, it is noted that those claims have not been amended commensurate with the amendments to independent claim 1.  However, in order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention.  Failure to do so may result in a loss of the right to rejoinder.  See MPEP 821.04.  Alternatively, the claims to the nonelected invention(s) may be canceled to facilitate and expedite prosecution.

Preliminary Formalities
Claims 1-6, 8-13 are pending. Claims 2, 3, 5 are withdrawn. Claim 7 has been canceled. Claims 8-13 are new.
Claims 1, 4, 6, 8-13 are currently under examination.

Drawings
The drawings were received on 03/08/2022.  These drawings are not acceptable.
Regarding Figures 3, 4, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because the drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)).
N.B. – Some numerals in the Drawings of 03/08/2022 are sufficiently dense and dark (e.g., numerals “53” and “534” in Fig. 3) whereas others are not, and appear very blurry (e.g., numerals “5” and “55” in Fig. 3).  Additionally, most of the lines in Figures 3, 4 appear pixelated and/or blurry.  All numerals and lines should have the quality of those shown in the original drawings, filed 03/02/2020.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance. 

Specification
Regarding amended paragraph [0001] of 03/08/2022, the phrase “the channel may be called as an airflow guide path” would be more clearly and idiomatically written as, e.g., —the channel may also be referred to as an airflow guide path—.
Claim Objections
Claims 1, 8-13 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 6, the limitation “the rotation shaft is configured to be vertically arranged along gravity” (emphasis added) is not idiomatic and is consequently unclear.
Regarding claim 1, second page, lines 4-5, the phrase “each of the wind receiving paddles is configured with a concave panel part (51), […]” (emphasis added) is somewhat unclear due to the phrase “is configured with”.  It would be clearer to state, e.g., —each of the wind receiving paddles comprises a concave panel part (51), […]—.  Alternatively, the phrases “includes”/“including” or “having” may also be used.
Regarding claim 1, second page, around line 14, the phrase “each of the front edge airflow reservoir portion is a half pipe” is recited.  There is insufficient antecedent basis for the limitation “the front edge airflow reservoir portion” (recited in the singular) in the claim.  For the purpose of examination, the phrase “each of the front edge airflow reservoir portion is a half pipe” will be read as —each of the front edge airflow reservoir portions is a half pipe—.
Regarding claim 8, line 6, the phrase “each the airflow guide plate is […]” (emphasis added) is not grammatically correct.  It may be clearer to state, for example, —each [[the]] airflow guide plate is […]— or —each of the airflow guide plates is […]—.
Regarding claim 8, lines 6-7, the phrase “is positioned closer to […] than the leading edge […]” is unclear.  If technically accurate, it would be clearer to rephrase this as, e.g., —is positioned closer to […] than to 
Regarding claim 9, line 6, the phrase “each the airflow guide plate is […]” (emphasis added) is not grammatically correct.  It may be clearer to state, for example, —each [[the]] airflow guide plate is […]— or —each of the airflow guide plates is […]—.
Regarding claim 9, lines 6-7, the phrase “is positioned closer to […] than the leading edge […]” is unclear.  If technically accurate, it would be clearer to rephrase this as, e.g., —is positioned closer to […] than to the leading edge […]—.
Regarding claim 10, lines 2-3, the phrase “is positioned closer to […] than the concave panel part […]” is unclear.  If technically accurate, it would be clearer to rephrase this as, e.g., —is positioned closer to […] than to the concave panel part […]—.
Regarding claim 10, lines 3-4, the phrase “of each the concave panel part” (emphasis added) is not grammatically correct.  It may be clearer to state, for example, —of each [[the]] concave panel part […]— or —of each of the concave panel parts—.
Regarding claim 11, lines 2-3, the phrase “is positioned closer to […] than the concave panel part […]” is unclear.  If technically accurate, it would be clearer to rephrase this as, e.g., —is positioned closer to […] than to the concave panel part […]—.
Regarding claim 11, lines 3-4, the phrase “of each the concave panel part” (emphasis added) is not grammatically correct.  It may be clearer to state, for example, —of each [[the]] concave panel part […]— or —of each of the concave panel parts—.
Regarding claims 12, 13; line 2; the limitation “the airflow guide channel” (recited in the singular) is recited.  There is insufficient antecedent basis for this limitation in the claim (as, per claim 1, each of the “plurality of wind receiving paddles” has “an airflow guide channel”).  For the purpose of examination, the phrase “wherein the airflow guide channel” will be read as —wherein [[the]] each airflow guide channel —.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 6, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “each of the wind receiving paddles is attached to a distal end of each the corresponding support arm” (emphasis added) is vague and indefinite.
First, the claim appears to require that “each of the wind receiving paddles is attached to […] each” of the “support arm” elements—i.e., requiring each single “paddle” feature be connected to every “support arm” feature.  This does not appear to be accurately reflective of the invention as disclosed, since the “paddle” and “support arm” features appear to be connected in a one-to-one relationship.
Second, contributing to the ambiguity, the phrase “each the corresponding support arm” (emphasis added) is not grammatically correct.
It may be clearer to state, for example, that —each of the wind receiving paddles is attached to a distal end of a respective one of the plurality of support arms—.
Regarding claim 1, second page, the limitation “the front edge part is a leading edge of the concave panel part and faces the front side of the paddle” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed 
Regarding claim 1, third page, the limitation “the airflow guide panel” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  The claim does not make clear whether reference to, e.g., the “airflow guide plate” or the “concave panel part” or “curved panel” features, or to another feature, may have been intended.
Regarding claim 9, the limitation “each of the concave panel parts has a leading edge (513) of the concave panel part” (emphasis added) is vague and indefinite.  Notably, however, claim 1 sets forth “the front edge part is a leading edge of the concave panel part” (emphasis added).  Thus, it is unclear whether claim 9 is referring to the same “leading edge of the concave part” or whether another, separate and distinct “leading edge” is required/being introduced.
Regarding claims 10, 11, the limitation “the airflow guide panel” (emphasis added) is recited.  There is insufficient antecedent basis for this limitation in the claims, thereby rendering the claimed invention vague and indefinite.  See above regarding claim 1 for further discussion.
Regarding claims 4, 6, 8-13, they are dependent on claim 1 and thereby inherit the deficiencies thereof.

Allowable Subject Matter
Claims 1, 4, 6, 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter
Regarding claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a wind power generation device comprising each and every limitation of claim 1.  The closest prior art of record is US 2019/0093629 A1 to Juarez, whose teachings were discussed in the Non-Final Office Action of 02/24/2021.  However, the claimed invention, as currently amended, differs patentably from the prior art.  See Applicant’s arguments, notably pages 3-5, labeled as pp. “10/13” to “12/13”, filed 08/24/2021, for further discussion and reasoning.  See also explanation provided on pp. 3-5 in Remarks filed 03/11/2022.
Regarding claims 4, 6, 8-13, they are considered allowable based on their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
March 11, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832